Citation Nr: 1114667	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  09-40 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran had recognized guerilla service from July 1942 to April 1945.  He died in June 1948.  The appellant is seeking benefits as the Veteran's surviving spouse.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  


FINDING OF FACT

The appellant's deceased husband had verified guerilla service.


CONCLUSION OF LAW

The criteria for basic eligibility to VA nonservice-connected death pension benefits have not been met.  38 U.S.C.A. §§ 101(2), 107, 1521, 1541, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In the present case, it is the law, and not the facts, that are dispositive of the appeal.  Therefore, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Nonservice-connected Death Pension Benefits

The appellant seeks VA nonservice-connected death pension benefits.  Nonservice-connected death pension is payable to the surviving spouse of a veteran of war who has the requisite wartime service or who was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability.  38 U.S.C.A. §§ 1521, 1541.  To establish basic eligibility for VA nonservice-connected death pension benefits, in part, the claimant must be the surviving spouse of a veteran who had active military, naval or air service.  38 U.S.C.A. §§ 101(2)(24), 1521(j), 1541; 38 C.F.R. §§ 3.1, 3.6.  

Service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces, organized guerilla forces, shall not be deemed to have been active military service for the purposes of nonservice-connected death pension.  38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40. 

In December 2008, the National Personnel Records Center (NPRC) certified that the appellant's deceased husband had recognized guerilla service from July 1942 to April 1945.  Findings by a United States service department verifying a person's service are binding on VA for purposes of establishing service in the U.S. Armed Forces.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

The Board has carefully reviewed the entire record and finds that there is no competent evidence to contradict the NPRC's determination with respect to the service of the appellant's deceased husband.  Therefore, the Board must find that he did not have qualifying service.  As a result, the appellant's request for death pension benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to nonservice-connected death pension benefits is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


